 SUNBEAM CORPORATION525defined in Section 2 (11) of the Act, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of the Act.4. `65' The Wholesale, Retail and Warehouse Workers Union of New York andNew Jersey was on November 16, 1949, and at all times thereafter has been,the exclusive representative of all employees in the appropriate unit for thepurposes of collective bargaining, within the meaning of Section 9 (a) of the Act.5.By refusing to bargain collectively with the Union as the exclusive rep-resentative of its employees in the appropriate unit, the Company has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (5) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Company has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.The Company has not engaged in unfair labor practices in violation ofSection 8 (a) (3) in laying off or refusing to reinstate its employees.[Recommendations omitted from publication in this volume.]SUNBEAM CORPORATIONandANN SALABEC, EVE SALOPEK, LAURA RAEATKINSON, AND EARL F. OSLIESUNBEAM CORPORATIONandUNITED ELECTRICAL, RADIO AND MACHINEWORKERS OF AMERICASUNBEAM CORPORATION, PETITIONERandINTERNATIONAL BROTHER-HOOD OF ELECTRICAL WORKERS, LOCAL 1031 AND UNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, CIO.Cases Nos. 13-CA-3655 13-CA-541, and 13-RM-58.1March 11, 1952Supplemental Decision and OrderOn April 5, 1951, the Board issued its Decision and Order (CaseNo. 13-CA-365, 541) finding that the Respondent, Sunbeam Corpor-ation, had unlawfully refused to bargain with United Electrical,Radio and Machine Workers of America, herein called the UE Inter-national, in violation of Section 8 (a) (5) of the Act, and orderingthat it bargain with that organization 2The Respondent's obligationto bargain with the UE International rested upon an earlier certifi-cation by the Board of the UE International, in Case No. 13-RM-58,as majority representative of the Respondent's production and main-tenance employees 3When the certification issued, on April 14, 1950,and when the election preceding it was held, on December 13, 1949,'For purposesof thisSupplementalDecision and Orderonly, Case No. 13-RM-58 Ishereby consolidated with Case No. 13-CA-365, 541.2 Sunbeam Corporation,93 NLRB 1205.a Sunbeam Corporation,89 NLRB 469.98 NLRB No. 98. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board was of the opinion that Local 1150 of the UE Internationalwas in compliance with the filing requirements of Section 9 (h) ofthe Act.On October 24, 1951, after reconsidering the compliance status ofLocal 1150, the Board issued an administrative determination, findingthat Local 1150 had never been in compliance, because certain personsfound to be its "officers" had never filed non-communist affidavitsas required by Section 9 (h).4At the same time, the Board issuedits notice to show cause why the 8 (a) (5) finding and order to bargainin the CA case, and the 1950 certification issued in the RM case, shouldnot be vacated.The UE International and its Local 1150 filed aresponse to the notice to show cause, and the Respondent filed ananswer.The General Counsel filed no response.The Board has considered the response and answer, and; on thebasis of those documents and the entire records in the complaintand the representation cases, makes the following findings and con-clusions.51.The evidence contained in the records of the two cases hereconsolidated reveals conclusively that both before the representationproceeding and after issuance of the certification in favor of the UEInternational, Local 1150 was active among the employees here in-volved and represented them in collective bargaining.Thus, at thehearing in the representation proceeding, Local 1150's business agent,Irving Krane, asked leave to intervene "both as to the InternationalUnion and as to Local 1150, . . . as the incumbent union in thesituation...."He then replied affirmatively to the hearing offi-cer's inquiry as to whether he had a contract with the Employer.In its Decision and Direction of Election, the Board directed only thatLocal 1150 be placed on the ballot.The UE International and Local1150 then asked the Regional Director that the UE Internationalappear on the ballot in place of Local 1150, a request which he granted.Moreover, although the certification then issued to the UE Interna-tional because it alone had been named on the ballot, the first requestfor bargaining addressed to the Respondent was made by Fred Dutner,the new business agent of Local 1150. It is clear on the foregoingfacts, and we find, that Local 1150 was at all times actively interestedin the representation of these employees, and that it participated inthe collective bargaining carried on in their behalf at least to the sameextent as did the UE International.Under now well-established Board principles, neither the UE Inter-national nor its Local 1150 would have been placed on the ballot in the96 NLRB 1029.s The request of the UB International and Its Local 1150 for oral argument is denied, asthe response and answer adequately set forth the positions of the parties. SUNBEAM CORPORATION527election, nor would either have been certified, had the Board knownat that time that Local 1150 was not in compliance with the filingrequirements of the Acts It would be inconsistent both with thebasic considerations which impelled the establishment of that prin-ciple, and with the spirit of Section 9 (h) itself, as indicated in thelegislative history of the 1947 amendments to the Act, to hold thata certification inherently defective at the outset could confer on theUnion the right of later recourse to the Board, or, conversely, exposethe Employer to an unfair labor practice finding for refusing tohonor that certification.Indeed, in view of the facts as now estab-lished, the Respondent's position throughout appears to have beencomparable to that which a majority of the Board has heretoforeindicated would be a proper defense to a charge of unlawful refusalto bargain?Accordingly, as the certification which was the soleevidence of the majority status of the charging Union in the complaintproceeding ought never to have issued, the equitable arguments urgedby the UE International are insufficient to dissuade us from unani-mously now finding that we should set aside the finding in CaseNo. 13-CA-365, 541, that the Respondent violated Section 8 (a) (5)of the Act.We shall also set aside the concomitant order to bargain.2.Apart from the unfair labor practice proceeding, there remainsa question as to the present validity of the certification in favor of theUE International.The Employer now having been shown to havebeen right from the beginning, the same factors which lead to our con-clusion to set aside the 8 (a) (5) finding and order require that the2-year old certification be vacated.There is nothing, either in therecords of the representation and the complaint cases, or in the docu-ments considered in the subsequent compliance proceeding or in con-nection with the notice to show cause, which would warrant any otherpresent action with respect to the certification.Accordingly, theBoard will also set aside the certification in Case No. 13-RM-58.OrderITISHEREBY ORDEREDthat the Decision and Order of the Boarddated April 5, 1951, in Case No. 13-CA-365, 541, be, and it hereby is,e Lane-WellsCo., 77 NLRB 1051;Hudson Pulp cE Paper Corp.,94 NLRB 1018.In its response,Local 1150 moved for reconsideration of the Board's determination ofcompliance of October 24, 1951.The motion is denied,as it is not supported by anysubstantial matters not heretofore considered.In its answer Respondent moved for an administrative determination that the UE Inter-national and its Division 11 are not in compliance.The motion is denied,because theBoard's records show that the UE International has satisfied the filing requirements ofSection 9(f), (g), and(h) of the Act, and because our decision herein setting aside thecertification in Case No. 13-RM-58 renders the compliance status of District 11 irrelevant.T SeeNew Jersey Carpet Mills,Inc.,92 NLRB 604, and Chairman Herzog's concurringopinion therein. 528DECISIONSOF NATIONAL LABORRELATIONS BOARDset aside, and that the complaint therein be, and it hereby is, dis-missed in its entirety .IT IS FURTHER ORDERED that the election conducted on December 13,1949, and the certification of representatives issued on April 14, 1950,in Case No. 13-RM-58, be, and they hereby are, set aside and that thepetition filed therein be, and it hereby is, dismissed without prejudice.SAFEWAY STORES,INCORPORATEDandAMALGAMATEDMEATCUTTERSAND BUTCHERWORKMEN OFNORTHAMERICA, AFL, LOCAL No.537,FOODHANDLERSDIVISION,PETITIONER''CaseNo.20-RC-1700.March 11,1952.Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before M. C. Dempster, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.23.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit composed of all food handlers, stockers,baggers, full-time and part-time, employed by the Employer at itsPrice,Utah, store, excluding meat cutters and meat wrappers andsupervisors.While not objecting to the composition of the unit, theIntervenor contends that the unit sought is inappropriate.The Em-ployer is and has been a member of an area association of retailemployers which, since 1942 or earlier, has bargained collectively withthe Intervenor for all retail clerks in their establishments.Althoughthe Employer initially took a neutral position on scope of the appro-priate unit, it later contended that its Price, Utah, grocery employeesi The name of the Petitioner appears as amended at the hearing.2United Retail Employees of America, CIO, Local Union No. 995, was permitted tointervene at the hearing on the basis of its past and present contracts.98 NLRB No. 95.